Citation Nr: 1538697	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left knee condition, to include as secondary to service-connected chronic medial collateral ligament strain of the right knee.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and memory loss. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of those documents reveals a May 2015 Brief submitted by the Veteran's representative, VA treatment reports reviewed by the Agency of Original Jurisdiction (AOJ) in the July 2013 statement of the case (SOC) and October 2013 supplemental statement of the case (SSOC), and Social Security Administration (SSA) records reviewed by the AOJ in the October 2013 SSOC.  Any additional records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his military service.  At an October 2011 VA examination he was diagnosed with sensorineural loss in both the right and left ears.  However, the VA examiner opined that the Veteran's bilateral hearing loss was not likely due to military service.  The rationale was that the Veteran's hearing test at discharge revealed normal hearing bilaterally.  The Veteran's tinnitus was found to be at least likely as not a symptom associated with his hearing loss.  The Board notes that there is a February 2012 VA treatment note that stated that the Veteran complained of hearing loss related to years of exposure to military weaponry. 

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that the Veteran should be afforded another VA examination to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

The Veteran asserts that he has a current diagnosis of a left knee disability that is related either directly to military service or secondary to his service-connected chronic medial collateral ligament strain of the right knee.  The Board notes that there is nothing in the Veteran's VA service treatment records about a left knee condition but he is currently service-connected for a chronic medial collateral ligament strain of the right knee.  The Veteran's VA treatment reports include a diagnosis of bilateral knee pain in February 2012 and a June 2011 notation that the Veteran fell a lot because of his left knee gave out.  While the Veteran was afforded a VA examination in December 2011 it only discussed the Veteran's chronic medial collateral ligament strain of the right knee.  The Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of the Veteran's left knee to include if it is either directly to military service or if it was caused or aggravated by the Veteran's service-connected chronic medial collateral ligament strain of the right knee.  

The Veteran asserts that he has a current psychiatric diagnoses of PTSD, depression, anxiety, and memory loss.  The Veteran's stressor deals with the death of his wife and unborn child while he was in the military; in August 2013 the Board verified the Veteran's stressor.  The Veteran's VA treatment records include an October 2011 diagnosis of depression and a February 2012 diagnoses of depression and symptoms of PTSD. At the September 2013 VA examination he was diagnosed with depressive disorder and cognitive disorder; it was noted that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The VA examiner stated that the diagnosis of depressive disorder and cognitive disorder did not appear to be related to the Veteran's corroborated stressor of his wife and unborn child being killed in Korea.  The examiner also recommended that a complete neuropsychological examination be conducted to evaluate the Veteran's cognitive impairment.  

The Board finds that since the September 2013 VA examiner failed to use the correct standard of "at least likely as not", the Veteran should be afforded a new VA examination in order for a nexus opinion to be rendered with the appropriate standards.  Additionally, she must comment on whether a neuropsychological examination is required to make the determinations requested in this remand.  Prior to rendering his/her opinion the VA examiner should list all psychiatric diagnoses of record and determine the nature and etiology of each diagnosis (to include memory loss), to include whether they are at least likely as not due to his military service.  

The Board further finds that the issues of entitlement to TDIU is inextricably intertwined with the Veteran's claims for service connection since he does not currently have any service-connected disabilities.  Therefore, this claim is inextricably intertwined with the claims for service connection and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records and private treatment records. 

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, including the Maryland CNC test and a puretone audiometry test, and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

(A)  The examiner should indicate whether the Veteran has bilateral hearing loss (if so, the examiner must identify the type of hearing loss and the common causes thereof), and/or tinnitus.

(B)  If so, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and /or tinnitus are related to his in-service noise exposure.  If hearing loss is present and if the type is one that is known to be caused by loud noise, the examiner must address why noise exposure is or is not the likely as not cause for the diagnosis.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered must be provided.

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his left knee condition.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

(A)  The examiner should indicate whether the Veteran has any diagnosis of a left knee condition.

(B)  For each diagnosed left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to his in-service military service?

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's left knee disorder is caused OR aggravated by his service-connected chronic medial collateral ligament strain of the right knee.  If aggravation is found, the examiner should determine, if possible, to what extent the left knee condition was aggravated beyond the natural progression of such disease.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

4.  The Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted. 

The VA examiner should answer the following questions:

A)  
The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014)..  The examiner must comment on the Veteran's complaints of memory loss.  Additionally, as a complete neuropsychiatric examination was recommended to evaluate the Veteran's cognitive impairment, the examination must either be conducted or the rationale for not doing so must be set forth in detail.  

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his verified in-service stressor, the deaths of his wife and unborn child.  

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, to include depression and anxiety, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include the deaths of his wife and unborn child.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



